t c memo united_states tax_court isaak abdi ibrahim petitioner v commissioner of internal revenue respondent docket no filed date kathryn j sedo for petitioner jeremy j eggerth for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are i whether petitioner is entitled to file a joint_return under sec_6013 ii whether unless otherwise indicated section references are to the internal revenue continued petitioner qualifies for the earned_income_credit eic and iii whether petitioner is entitled to dependency_exemption deductions and child tax_credits for minor children k f and a f who were not originally claimed as dependents on petitioner’ sec_2011 tax_return petitioner resided in minnesota at the time he filed his petition findings_of_fact some of the facts have been stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits petitioner his wife rukia hassan and their four children resided in minneapolis minnesota at the time his petition was filed petitioner’s wife is the widow of petitioner’s half-brother who was the biological father of the four children currently residing with petitioner and his wife petitioner and rukia hassan are immigrants from somalia and cannot speak read or write english petitioner timely filed hi sec_2011 form 1040a u s individual_income_tax_return petitioner and his wife used oday tax service oday to prepare separate tax returns since employees there spoke somali petitioner claimed head of continued code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the court refers to minor children by their initials see rule a household filing_status on his return and his wife claimed single filing_status on her return petitioner claimed two dependents on hi sec_2011 return minor children s f and z f but did not include the two other minor children k f and a f respondent timely sent a notice_of_deficiency to petitioner for hi sec_2011 tax_year petitioner filed a petition with the court to challenge the deficiency before receipt of the notice_of_deficiency and the filing of petitioner’s petition petitioner did not elect to file an amended joint_return with his wife for tax_year i burden_of_proof opinion respondent’s determination as to petitioner’s tax_liability is presumed correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 new colonial ice co v helvering u s pincite taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite likewise a taxpayer is obliged to demonstrate entitlement to an advantageous filing_status see smith v commissioner tcmemo_2008_229 ii filing_status respondent determined that petitioner’s correct filing_status for was married_filing_separately rather than head_of_household sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant to petitioner an individual is eligible to file as a head_of_household if and only if such individual is not married at the close of his taxable_year sec_2 since petitioner was legally married to his wife rukia hassan at the close of tax_year respondent asserts that petitioner is not eligible to file as a head_of_household sec_1 requires that the taxable_income of every married individual who does not file a joint_return with his spouse be taxed at the tax_rates for married individuals filing separately thus respondent asserts that since petitioner and rukia hassan filed separate tax returns for petitioner’s correct filing_status is married_filing_separately petitioner asserts that he is entitled to amend his return to elect married_filing_jointly filing_status which would afford him the tax_rate structure set out in sec_1 petitioner’s main argument is that he was incorrectly advised by oday as to his filing_status and so should be allowed to file an amended_return for sec_6013 allows an individual who has filed a separate_return for a taxable_year in which the individual could have filed a joint_return with his spouse to amend his return to elect joint filing_status sec_6013 enumerates four limitations on filing an amended_return under sec_6013 sec_6013 specifically bars taxpayers from electing to file a joint_return after filing a separate_return after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed in sec_6213 as noted above petitioner filed a timely petition with the court challenging respondent’s deficiency_notice as a result petitioner is specifically barred by sec_6013 from filing a joint_return with rukia hassan petitioner argues that notwithstanding the explicit bar of sec_6013 he is allowed to change his filing_status because he has not previously filed a separate_return as that term is defined in sec_6013 petitioner asserts that if no separate_return has been filed the limitation laid out in sec_6013 does not apply and he should be allowed to change his filing_status to married_filing_jointly in support of this argument petitioner cites decisions in the courts of appeals for the fifth and eleventh circuits in 641_f2d_339 5th cir the court_of_appeals for the fifth circuit held that separate_return as used in sec_6013 refers only to married filing separately status and not to any other filing_status including as here head_of_household through 661_f2d_1206 11th cir the court_of_appeals for the eleventh circuit adopted all prior decisions by the court_of_appeals for the fifth circuit as binding precedent on all federal courts within the eleventh circuit as a result of bonner glaze is binding precedent within both the fifth and eleventh circuits we are bound by the precedent of the court_of_appeals to which an appeal from this case would lie see 54_tc_742 aff’d 445_f2d_985 10th cir consequently we follow the decisions of the court_of_appeals for the eighth circuit which are squarely on point in deciding this case see id that court_of_appeals has not directly addressed the issue in this case but numerous court cases announce precedent that is contrary to the holding in glaze outside of the fifth and eleventh circuits we are not bound by glaze petitioner’s argument ignores such contrary precedent this court has consistently held that sec_6013 applies to married taxpayers who file returns with an incorrect status such as head_of_household or single filer see eg currie v commissioner tcmemo_1986_71 blumenthal v commissioner tcmemo_1983_737 saniewski v commissioner tcmemo_1979_337 see also 86_tc_433 w e believe that that reading of sec_6013 in glaze is too narrow aff’d in part rev’d in part on another issue 851_f2d_1492 d c cir additionally both the office_of_chief_counsel and the internal_revenue_service have announced they will not follow glaze see revrul_83_183 1983_2_cb_220 action on decision date in declining to follow glaze the office_of_chief_counsel and the internal_revenue_service noted that the legislative_history of sec_6013 does not indicate that separate_return is limited to married_filing_separately as glaze pronounced this rationale is supported by the fact that congress enacted the predecessor statute to sec_6013 in but did not establish a separate rate structure for married taxpayers filing separately until see tax reform act of pub_l_no sec_803 sec_83 stat pincite as previously mentioned appeal would lie to the court_of_appeals for the eighth circuit the holding in glaze is not controlling in the eighth circuit and we follow prior court precedent holding that sec_6013 bars a taxpayer who has filed a return with single or head_of_household filing_status for a tax_year and in response to a notice_of_deficiency for that year has filed a petition with this court from changing his filing_status to married_filing_jointly although petitioner’s case produces an unfortunate result we cannot depart from the clear bar of sec_6013 and must apply the law as it is written thus petitioner is ineligible to elect to amend his return to file jointly with his spouse iii earned_income_credit sec_32 provides an eligible_individual with an earned_income_credit eic against the individual’s income_tax_liability subject_to a phaseout in sec_32 to be considered an eligible_individual a married taxpayer must file a joint_return sec_32 petitioner was married in but filed a separate_return for that year he is now prohibited from filing a joint_return by sec_6013 hence petitioner is not an eligible_individual under sec_32 and may not claim the eic for iv dependency_exemption deductions and child_tax_credit the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income see sec_151 sec_152 defines a dependent as a qualifying_child or qualifying_relative of the taxpayer in addition to meeting other requirements a qualifying_child must be a child brother sister stepbrother stepsister or descendant of such relatives of the taxpayer respondent has conceded that petitioner is entitled to deductions for two of petitioner’s four children s f and z f petitioner did not claim two other minor children a f and k f as dependents on hi sec_2011 tax_return petitioner now wishes to claim one or both omitted children as dependents on an amended_return respondent has conceded that a f and k f meet the relationship_test as both the nieces and stepchildren of petitioner however petitioner has not substantiated his claim that a f and k f are his qualifying children and we are constrained to rule only on the facts in evidence since petitioner has not met his burden_of_proof a f and k f are not qualifying children of petitioner for petitioner has also not asserted that a f and k f are qualifying relatives under sec_152 petitioner is not entitled to the dependency_exemption deductions with respect to a f and k f for under sec_24 a taxpayer may claim a child_tax_credit with respect to each qualifying_child of the taxpayer since a f and k f are not qualifying children of petitioner for petitioner is not entitled to the child tax_credits with respect to a f and k f for conclusion for the reasons discussed herein petitioner is barred by sec_6013 from amending hi sec_2011 return to elect married_filing_jointly status additionally it appears that petitioner’s wife rukia hassan claimed k f on her tax_return and received an eic for k f petitioner is also not allowed the earned_income_credit petitioner may not claim minor children a f and k f as dependents for purposes of the dependency_exemption deduction and the child_tax_credit respondent’s determination is therefore sustained to reflect the foregoing decision will be entered for respondent
